Case 1:19-cv-21701-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 BIANCA ESCANDELL,                      )
                                        )
             Plaintiff,                 )
                                        )                  Case No. ________________________
 v.                                     )
                                        )
 COSTCO WHOLESALE CORPORATION,          )
                                        )
             Defendant.                 )
 _______________________________________)

                           DEFENDANT’S NOTICE OF REMOVAL

        Defendant COSTCO WHOLESALE CORPORATION, by and through its attorneys and

 pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, files this Notice of Removal with respect to the

 above-captioned case, which was filed and currently is pending in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami Dade County, Florida, Case No. 2019-009776-CA 01.

 In support of its Notice of Removal, Defendant states as follows:

                                         BACKGROUND

         1.     On or around March 29, 2019, Plaintiff filed a Complaint in the Circuit Court of

 the Eleventh Judicial Circuit in and for Dade County, Florida, titled Bianca Escandell v. Costco

 Wholesale Corporation, Case No. 2019-009776-CA 01. Plaintiff alleges that Defendant

 interfered with her rights under the Family and Medical Leave Act (“FMLA”) by refusing to

 transfer Plaintiff to a different position after she returned from leave.

         2.     On April 11, 2019, Plaintiff served Defendant with a Summons and a copy of the

 Complaint by personal service on its registered agent. Copies of the Summons, Plaintiff’s

 Complaint, and all other process, pleadings and orders served on Defendant are attached as

 Exhibit A.
Case 1:19-cv-21701-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 4



         3.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) as it is being

 filed within thirty (30) days after Plaintiff’s service of Summons and a copy of her Complaint

 on Defendant.

                           FEDERAL QUESTION JURISDICTION

        4.      This action is removable under 28 U.S.C. § 1441 because it is a civil action over

 which this Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.               The

 requirements of 28 U.S.C. § 1331 have been met because in the Complaint, Plaintiff alleges a

 violation of the FMLA.

        5.      Accordingly, this case is a civil action arising under the laws of the United States

 over which this Court has original jurisdiction, and therefore, is one which may be removed to

 this Court pursuant to 28 U.S.C. § 1441(b).

                          VENUE AND ADMINISTRATIVE NOTICE

        6.      This action is pending in the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami Dade County, Florida and, therefore, venue for purposes of removal is proper in this

 Court pursuant to 28 U.S.C. § 1441(a).

        7.      Prompt written notice of this Notice of Removal is being sent to Plaintiff through

 her counsel and to the Clerk of Court for the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami Dade County, Florida, as required by 28 U.S.C. § 1446(d). A copy of the notice is

 attached as Exhibit B.

        8.      The undersigned has read this Notice of Removal, and to the best of the

 undersigned’s knowledge, information, and belief, formed after reasonable inquiry, certifies that

 Defendant’s factual allegations have evidentiary support, and its legal contentions are warranted

 by existing law. The undersigned also certifies that this Notice of Removal is not interposed for




                                                 -2-
Case 1:19-cv-21701-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 4



 any improper purpose, such as to harass, cause unnecessary delay, or needless increase in the

 cost of litigation.

                                              Respectfully submitted,

                                              COSTCO WHOLESALE CORPORATION

                                              By: /s/ Salomon Laguerre
                                                  Salomon Laguerre
                                                  Florida Bar No. 092470
                                                  slaguerre@seyfarth.com
                                                  SEYFARTH SHAW LLP
                                                  1075 Peachtree Street, N.E., Suite 2500
                                                  Atlanta, Georgia 30309-3958
                                                  Telephone: (404) 885-1500
                                                  Facsimile: (404) 892-7056
                                                    Lead Counsel for Defendant

                                                    Jay Thornton
                                                    Florida Bar No. 323070
                                                    Jay.Thornton@gray-robinson.com
                                                    GRAY ROBINSON
                                                    401 East Las Olas Boulevard, Suite 1000
                                                    Fort Lauderdale, Florida 33301
                                                    Telephone: (954) 761-8111
                                                    Facsimile: (954) 761-8112
                                                    Local Counsel for Defendant
 Date: May 1, 2019




                                              -3-
Case 1:19-cv-21701-UU Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 BIANCA ESCANDELL,                      )
                                        )
             Plaintiff,                 )
                                        )           Case No. ________________________
 v.                                     )
                                        )
 COSTCO WHOLESALE CORPORATION,          )
                                        )
             Defendant.                 )
 _______________________________________)

                               CERTIFICATE OF SERVICE

          I certify that on May 1, 2019, I served via e-mail and U.S. Mail the foregoing

 DEFENDANT’S NOTICE OF REMOVAL to the following attorneys of record:

                             Anthony M. Georges-Pierre, Esq.
                             agp@rgpattorneys.com
                             Max L. Horowitz, Esq.
                             mhorowitz@rgpattorneys.com
                             REMER & GEORGES-PIERRE, PLLC
                             COURTHOUSE TOWER
                             44 West Flagler Street, Suite 2200
                             Miami, FL 33130


                                          By: /s/ Salomon Laguerre
                                              Salomon Laguerre
                                              Lead Counsel for Defendant


 Jay




 56415208v.1
